     Case 1:19-cv-00403-DAD-SKO Document 30 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA REYES-AGUILAR,                             No. 1:19-cv-00403-NONE-SKO
12                       Plaintiffs,
                                                        ORDER DIRECTING CLERK TO ASSIGN
13           v.                                         A DISTRICT JUDGE TO THIS MATTER
                                                        AND CLOSE THE CASE
14    WELLS FARGO BANK, N.A. and
      WELLS FARGO & COMPANY,                            (Doc. 29)
15
                         Defendants.
16

17

18

19          On October 23, 2020, Defendant Wells Fargo Bank, N.A. filed a stipulation, signed by all

20   parties who have appeared, that this action be dismissed with prejudice pursuant to Rule 41 of the

21   Federal Rules of Civil Procedure. (Doc. 29.)

22          In relevant part, Rule 41(a)(1)(A) provides as follows:

23          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
24
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25          appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
27   service of an answer, by filing a written stipulation to dismiss signed by all the parties who have
28   appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782
     Case 1:19-cv-00403-DAD-SKO Document 30 Filed 10/27/20 Page 2 of 2


 1   F.2d 1470, 1472-73 (9th Cir. 1986).

 2            Once the stipulation between the parties who have appeared is properly filed or made in

 3   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

 4   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 5   dismissal is effective automatically and does not require judicial approval.1 Commercial Space

 6   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

 7   stipulation for dismissal of this case with prejudice under Rule 41(a)(1)(A)(ii) that is signed by all

 8   whom have made an appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 9            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign

10   a district judge to this matter and thereafter CLOSE the case.

11
     IT IS SO ORDERED.
12

13   Dated:      October 27, 2020                                          /s/   Sheila K. Oberto                   .
                                                               UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26   1
      Plaintiff’s complaint alleges a claim under the California Private Attorney General Act (“PAGA”), Cal. Lab. Code
     § 2699. (Doc. 1-1.) Proposed settlements of PAGA claims are ordinarily subject to court approval. Cal. Lab. Code
27   § 2699(l)(2); see also Castro v. Paragon Industries, Inc., No. 1:19-cv-00755-DAD-SKO, 2020 WL 1984240, at *5
     (E.D. Cal. Apr. 27, 2020). Plaintiff has stipulated that she has no valid PAGA claim (see Doc. 28), and, as such, no
28   Court approval is necessary.
                                                               2
